The case of Reining, Admx., v. Northern Ohio Traction  LightCo., 107 Ohio St. 528, 140 N.E. 84, disposes of this case. The specific allegations of negligence set out in plaintiff's petition against the street railway company do not constitute a cause of action against the company. It has been specifically held that when a passenger has alighted in safety from a street car, the relation of carrier and passenger ceases eo instanti.
There is no testimony in this case tending to show that the street railway company had anything whatever to do with barricading the east side of Fifty-fifth street; nor did it in any wise contribute to such barricade. It produced no condition of danger.
The trial court should have granted the motion of the street railway company to direct a verdict, and in failing to do so erred; and the Court of Appeals, by affirming the judgment of the court of common pleas, likewise committed error.
This court, coming now to render the judgment that *Page 470 
should have been rendered in the trial court, reverses the Court of Appeals and the court of common pleas, and judgment is rendered in favor of plaintiff in error, the Cleveland Railway Company, with costs.
Judgments reversed and judgment for plaintiff in error.
MARSHALL, C.J., JONES, MATTHIAS, DAY and KINKADE, JJ., concur.